Citation Nr: 9912831	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-51 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for upper respiratory 
disability, to include pleurisy, bronchitis, and residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and his son and brother-in-law


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 
1945, from January 1946 to March 1947, and unverified service 
from March 1947 to March 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

The veteran filed his original claim for entitlement to 
service connection for chronic pleurisy in September 1977.  
The RO attempted to associate all of the veteran's service 
medical records with the claims file.  It appears that some 
of the veteran's service medical records were lost in a fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  The veteran failed to appear at his scheduled VA 
examination.  In January 1978, the RO informed the veteran 
that no further actions could be taken on his claim for 
service connection for pleurisy until he submitted evidence 
that his present condition was incurred in or aggravated by 
service.  The veteran did not respond.  

The veteran sought to reopen his claim for service connection 
for pleurisy in October 1995.  The veteran also sought 
entitlement to service connection for upper respiratory 
disabilities to include bronchitis and residuals of 
pneumonia.  In a June 1996 rating action, the RO determined 
that no revision was warranted in the September 1977 decision 
to deny service connection for pleurisy and that service 
connection for upper respiratory problems resulting form 
pneumonia was not well grounded.  The Board notes that no 
copy of the September 1977 decision is included in the claims 
file.  Thereafter, the veteran filed a timely notice of 
disagreement and perfected his appeal.

The Board notes that where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, no further 
action will be taken unless a new claim is received.  38 
C.F.R. § 3.158(a).  Therefore, the Board is of the opinion 
that the claim for entitlement to service connection for 
pleurisy was abandoned in 1978 and a new claim for service 
connection for pleurisy was filed in 1995.  Therefore, the 
issues before the Board at this time are as stated upon the 
title page of this decision.


FINDING OF FACT

The claim for service connection for upper respiratory 
disability, to include pleurisy, bronchitis, and residuals of 
pneumonia is plausible.


CONCLUSION OF LAW


The veteran's claim for service connection for upper 
respiratory disability, to include pleurisy, bronchitis, and 
residuals of pneumonia, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.) Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran's claim of entitlement to 
service connection for upper respiratory disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, the veteran 
claims that his current upper respiratory disabilities began 
in service.  As noted below, the service medical records 
reflect in-service treatment for an upper respiratory 
infection, pneumonia, and bronchitis.  A November 1996 
statement from the veteran's private examiner, which reflects 
on-going treatment for long-standing chronic bronchitis, 
pneumonia, pleurisy, and chronic bilateral maxillary 
sinusitis, coupled with the lay evidence of record, are 
competent evidence of a nexus between the in-service 
treatment and the current disability.      

Accordingly, the veteran's claim for service connection for 
upper respiratory disabilities is well grounded.  The Board 
finds that additional development is necessary and the issue 
of entitlement to service connection for upper respiratory 
disabilities will be further addressed in the remand portion 
of this decision.  


ORDER

The veteran's claim for service connection for upper 
respiratory disabilities, to include pleurisy, bronchitis, 
and residuals of pneumonia, is well grounded.  


REMAND

It appears from a review of the record that some of the 
veteran's service medical records may have been lost in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The Board is aware that under such 
circumstances, the obligation to explain findings and 
conclusions and the obligation to resolve all reasonable 
doubt in favor of the veteran is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

The remaining service medical records reflect that in 
December 1943, the veteran was diagnosed with an upper 
respiratory infection.  He was subsequently hospitalized for 
pneumonia in December 1943.  During his hospitalization, the 
veteran was also diagnosed with rhinitis and bronchitis, 
acute, catarrhal [sic].  On his November 1945 discharge 
examination report, the examiner noted a history of 
pneumonia.  The examiner noted that the veteran's pneumonia 
was incurred in the line of duty.  In January 1946, the 
veteran re-enlisted and underwent an entrance examination.  
At that time, the veteran was clinically evaluated as normal.  
In December 1946, the veteran was discharged from service and 
upon examination, his lungs were normal.  In March 1947, the 
veteran again re-enlisted.  He was clinically evaluated as 
normal. In May 1947, he was treated for a sore throat and 
headaches.  The examiner noted a history of pneumonia in 
1943.  In February 1948, the veteran was treated for an upper 
respiratory infection.  During his discharge examination in 
March 1950, the veteran reported a history of asthma, 
pneumonia, and shortness of breath.  The examiner noted that 
the veteran was treated for pneumonia in 1947.

Submitted in support of his claim are private outpatient 
treatment records from April 1992 to November 1996.  In 
November 1996, the veteran's private examiner noted that the 
veteran's present diagnoses included chronic emphysema, 
chronic bilateral maxillary sinusitis, left bronchiectasis, 
arterial hypertension, and chronic pleurisy.

The veteran has presented lay statements that reflect that he 
suffered from chest pain and difficulty breathing upon his 
discharge from service.

In his January 1997 RO hearing, the veteran testified that he 
was treated for pneumonia during the first of his three 
military duty tours.  He denied any pneumonia or chest pain 
prior to service.  He stated that his first case of pneumonia 
developed while he was on a training exercise at Fort Custer, 
Michigan in November 1943.  He stated that he was 
subsequently hospitalized.  He stated that during his 
hospitalization, his unit was sent to Europe and that he was 
sent to Europe under convalescent conditions to join his 
unit.  He stated that he continued to suffer from pneumonia 
symptoms but thereafter medical treatment was not readily 
available in the European Theater Operations (ETO).  He 
stated that after his 1950 discharge from service, he was 
treated privately for his lung conditions.  He stated that 
the records were very old and longer available.  The 
veteran's brother-in-law testified that he had known the 
veteran for more than fifty years and that the veteran had 
suffered from his lung disabilities throughout their 
association.  The veteran's son testified that his father had 
suffered from shortness of breath and pleurisy his entire 
life.  

In a statement to the RO submitted in June 1997, the veteran 
stated that he was treated for pleurisy in Lichenau, Germany 
in 1945 and thereafter in Indian Town Gap, Pennsylvania.

The veteran contends, in essence, that he has an upper 
respiratory disorder (which encompasses, but is not limited 
to, bronchitis, pleurisy, and residuals of pneumonia) which 
are related to his active service and for which service 
connection should be granted.  A review of this claim, along 
with supporting evidence, raises significant questions 
regarding the nature and etiology of currently diagnosed 
chronic emphysema, chronic bilateral maxillary sinusitis, 
left bronchiectasis, arterial hypertension, and chronic 
pleurisy that are left unanswered by the medical evidence of 
record.

Therefore, it is the opinion of the Board that additional 
development of the evidence must be accomplished prior to 
further consideration of the veteran's claims. 

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment subsequent to his 
separation from service in March 1950.

2. Following receipt of all such names 
and addresses, and duly-executed 
authorization for the release of private 
medical records, all health care 
providers identified by the veteran 
should furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded him.

3. Thereafter, the RO should schedule the 
veteran for an examination by a pulmonary 
specialist to determine the nature and 
etiology of his current respiratory 
disorders. The claims file should be made 
available to the examiner.  The examiner 
should review the claims file, examine 
the veteran, conduct pulmonary 
functioning testing and any other 
indicated testing, and provide pertinent 
diagnosis(es).  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any present 
upper respiratory disorders are related 
to the findings noted in service.

4.  Thereafter, the RO is requested to 
readjudicate the issues of entitlement to 
service connection for upper respiratory 
disability, to include pleurisy, 
bronchitis, and residuals of pneumonia.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


